Dismissed and Memorandum Opinion filed July 1, 2004








Dismissed and Memorandum Opinion filed July 1, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00464-CV
____________
 
JOYCE E. TATE, Appellant
 
V.
 
THE HOUSTON
INDEPENDENT SCHOOL DISTRICT and THE TEXAS TEACHERS RETIREMENT SYSTEM, Appellees
 
 

 
On Appeal from the
295th District Court
Harris County, Texas
Trial Court Cause No.
03-56359
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 5, 2004.
On June 22, 2004, appellant filed a motion to dismiss because
appellant no longer desires to prosecute this appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 1, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.